            Case 3:18-cv-01871-HZ           Document 47      Filed 02/14/20   Page 1 of 5




Ava L. Schoen, OSB #044072
 Direct Dial: 503.802.2143
 Fax: 503.972.3843
 Email: ava.schoen@tonkon.com
TONKON TORP LLP
1600 Pioneer Tower
888 SW Fifth Avenue
Portland, OR 97204
Attorneys for Plaintiff




                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                            (Portland Division)

ADI ACQUISITION CO., LLC,                              Civil No. 3:18-cv-01871-HZ

                               Plaintiff,              PLAINTIFF'S REBUTTAL WITNESS
                                                       STATEMENTS
       v.

THEODORE L. VALLAS,

                               Defendant.


                Pursuant to the Court’s Trial Management Order [ECF No. 26] and Minute Order

[ECF No. 34], Plaintiff ADI Acquisition Co., LLC (“Plaintiff” or “ADI Acquisition”) submits

the below list of rebuttal witnesses that it may call at trial and their corresponding statements of

expected testimony.

                As set forth in Plaintiff’s Motions in Limine [ECF No. 41], Defendant

Theodore L. Vallas (“Defendant” or “Mr. Vallas”) failed to submit witness statements or a trial

memorandum. In turn, ADI Acquisition does not know what witness testimony Defendant will

seek to offer at trial or the relevance of a number of his proposed trial exhibits, which makes it

difficult to provide summaries of anticipated rebuttal witness testimony. ADI Acquisition, in


Page 1 - PLAINTIFF'S REBUTTAL WITNESS STATEMENTS
         Case 3:18-cv-01871-HZ          Document 47       Filed 02/14/20     Page 2 of 5




turn, is providing this rebuttal witness list and corresponding summaries primarily in response to

the affirmative defenses asserted by Mr. Vallas and reserves its right to file supplementary

rebuttal witness statements. To the extent Mr. Vallas is permitted to put on witness testimony

that goes beyond the scope of his affirmative defenses (which ADI Acquisition opposes),

ADI Acquisition reserves the right to present additional rebuttal witness testimony.

Michael Fletcher - Summary of expected rebuttal examination testimony:

               Mr. Fletcher is a lawyer at Tonkon Torp, LLP who assisted with representing

ADI Acquisition in the sale of its stock in Aerodynamics, Incorporated (“Aerodynamics”) to

Carlsbad-Palomar Airlines, Inc. (“CP Air”). Mr. Fletcher assisted with the negotiation and

preparation of the Stock Purchase Agreement, Addendum to the Stock Purchase Agreement,

Second Addendum to Stock Purchase Agreement, CP Air Promissory Note, and Guaranty of

Mr. Vallas (together the “Stock Sale Documents”). Mr. Fletcher was in communication with

John Barkley, on behalf of CP Air and Mr. Vallas; Mr. Barkley actively participated in the

negotiation and preparation of the Stock Sale Documents, including the Guaranty at issue in this

case. For example, before it was finalized, the Guaranty was revised, at Mr. Barkley’s

instruction, such that (i) Mr. Vallas was the sole guarantor on the Guaranty and the trust that he

purported to be the trustee and/or beneficiary of was not a guarantor and (ii) the community

property consent of Mr. Vallas’ wife was removed. By way of another example, Mr. Barkley

first drafted the Addendum to the Stock Purchase Agreement.

               Mr. Fletcher understood that Mr. Barkley was both a lawyer as well as the Chief

Financial Officer for CP Air.

               Mr. Fletcher worked closely with Bruce Berning, a now-retired lawyer from

Tonkon Torp, LLP, who also assisted in negotiating and preparing the Stock Sale Documents.

Mr. Berning shared virtually all of his significant communications related to the Stock Sale

Documents with Mr. Fletcher at the time of those communications.

               Mr. Fletcher is aware of no time at which ADI Acquisition took advantage of

CP Air or Mr. Vallas to negotiate or draft the Stock Sale Documents, or to close the stock sale.

Page 2 - PLAINTIFF'S REBUTTAL WITNESS STATEMENTS
         Case 3:18-cv-01871-HZ         Document 47       Filed 02/14/20     Page 3 of 5




Mr. Fletcher is aware of no substantial time constraints that caused CP Air to sign the

Promissory Note or caused Mr. Vallas to sign the Guaranty.

               Mr. Fletcher is aware of no facts material to the Stock Sale Documents that were

fraudulently concealed from CP Air or Mr. Vallas. So far as Mr. Fletcher knows, all information

regarding Aerodynamics’ financial status, legal issues, legal fees, and vendor contracts was

disclosed to CP Air and Mr. Vallas.

Terry Canby - Summary of expected rebuttal examination testimony:

               Mr. Canby may testify as a rebuttal witness to any of the information set forth in

his Lay Witness Statement. See ECF No. 39.

               Additionally, Mr. Canby is aware of no time at which ADI Acquisition took

advantage of CP Air or Mr. Vallas to negotiate or draft the Stock Sale Documents, or to close the

stock sale. Mr. Canby is aware of no substantial time constraints that caused CP Air to sign the

Promissory Note or caused Mr. Vallas to sign the Guaranty.

               Mr. Canby is aware of no facts material to the Stock Sale Documents that were

fraudulently concealed from CP Air or Mr. Vallas. So far as Mr. Canby knows, all information

regarding Aerodynamics’ financial status, legal issues, legal fees, and vendor contracts was

disclosed to CP Air and Mr. Vallas, and Mr. Canby personally assisted in providing that

information to Mr. Barkley.

               John Beardsley - Summary of expected rebuttal examination testimony:

               Mr. Beardsley may testify as a rebuttal witness to any of the information set forth

in his Lay Witness Statement. See ECF No. 39.

               Additionally, Mr. Beardsley is aware of no time at which ADI Acquisition took

advantage of CP Air or Mr. Vallas to negotiate or draft the Stock Sale Documents, or close the

stock sale. Mr. Beardsley is aware of no substantial time constraints that caused CP Air to sign

the Promissory Note or caused Mr. Vallas to sign the Guaranty.

               Mr. Beardsley is aware of no facts material to the Stock Sale Documents that

were fraudulently concealed from CP Air or Mr. Vallas. So far as Mr. Beardsley knows, all

Page 3 - PLAINTIFF'S REBUTTAL WITNESS STATEMENTS
         Case 3:18-cv-01871-HZ         Document 47      Filed 02/14/20     Page 4 of 5




information regarding Aerodynamics’ financial status, legal issues, legal fees, and vendor

contracts was disclosed to CP Air and Mr. Vallas.

               Samantha Holly - Summary of expected rebuttal examination testimony:

               Ms. Holly may authenticate rebuttal exhibits sent by her or Bruce Berning to

Mr. Barkley and/or Mr. Vallas.

               DATED this 14th day of February, 2020.

                                             TONKON TORP LLP



                                             By s/ Ava L. Schoen
                                                Ava L. Schoen, OSB No. 044072
                                                  Direct Dial: 503.802.2143
                                                  Direct Fax: 503.972.3843
                                                  Email: ava.schoen@tonkon.com
                                                1600 Pioneer Tower
                                                888 SW Fifth Avenue
                                                Portland, OR 97204-2099
                                                Attorneys for Plaintiff




Page 4 - PLAINTIFF'S REBUTTAL WITNESS STATEMENTS
           Case 3:18-cv-01871-HZ        Document 47        Filed 02/14/20   Page 5 of 5




                                 CERTIFICATE OF SERVICE


                  I hereby certify that I served the foregoing PLAINTIFF'S REBUTTAL

WITNESS STATEMENTS on:

                               Theodore L. Vallas
                               Carlsbad-Palomar Airlines, Inc.
                               2100 Palomar Airport Road, #222/223
                               Carlsbad, CA 920011
                               Vallas1@cox.net
                               tgvallas@gmail.com

by mailing a copy thereof in a sealed, first-class postage prepaid envelope, addressed to said
party’s last-known address and depositing in the U.S. mail at Portland, Oregon on the date set
forth below; and by causing a copy thereof to be e-mailed to said party at said party’s last-known
email addresses on the date set forth below.

                  DATED this 14th day of February, 2020.

                                             TONKON TORP LLP



                                             By s/ Ava L. Schoen
                                                Ava L. Schoen, OSB No. 044072
                                                  Direct Dial: 503.802.2143
                                                  Direct Fax: 503.972.3843
                                                  Email: ava.schoen@tonkon.com
                                                1600 Pioneer Tower
                                                888 SW Fifth Avenue
                                                Portland, OR 97204-2099
                                                Attorneys for Plaintiff
037840/00005/10839889v1




Page 1 - CERTIFICATE OF SERVICE
